Citation Nr: 0637319	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected interstitial fibrosis due to 
asbestos exposure.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.  When the veteran's claim was last 
before the Board in April 2005, the issue on appeal was 
entitlement to an initial rating for interstitial fibrosis 
due to asbestos exposure in excess of 30 percent, effective 
from February 6, 2002, through October 31, 2002, and in 
excess of 10 percent from November 1, 2002.  The case was 
remanded to the RO for additional development.  

As will be discussed below, the requested development was not 
completed.  In an April 2006 rating decision, however, the 
evaluation for interstitial fibrosis was increased from a 10 
percent disability rating to a 30 percent rating, effective 
from the date of claim, February 6, 2002.  Consequently, the 
issue currently before the Board is as set out above.  A 
supplemental statement of the case was issued in April 2006, 
and the case was returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2005 Board remand, the VBA AMC was directed to 
schedule the veteran for an examination to determine the 
current level of his asbestosis.  It was specifically 
directed that the examination should "include complete 
pulmonary function testing, to include both FVC and DLCO by 
the Single Breath Method as required by the rating criteria 
(emphasis added)."  Pursuant to the remand, a respiratory 
examination, including pulmonary function testing, was 
conducted in November 2005 and December 2005.  The pulmonary 
function testing, however, was limited to FVC testing.  DLCO 
testing was not conducted as was specifically required by the 
Board's remand.  

The Board is restrained by United States Court of Appeals for 
Veterans Claims (Court) precedent from proceeding without the 
RO having followed all of the Board's own directives.  38 
C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, further examination is warranted for 
purposes of making a determination as to the issue of 
entitlement to an increased rating for interstitial fibrosis 
due to asbestos exposure.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should schedule the 
veteran for an examination to determine 
the current level of his asbestosis.  This 
should include complete pulmonary function 
testing, to include both FVC and DLCO by 
the Single Breath Method as required by 
the rating criteria.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

2.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and any 
required medical opinions or testing to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After completion of #1 and #2 as well 
as any other necessary development, the 
AMC should review the entire evidentiary 
record in order to determine whether the 
veteran is entitled to an initial rating 
for interstitial fibrosis due to asbestos 
exposure in excess of 30 percent.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
an increased rating and result in a denial.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



